ALLOWABILITY NOTICE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 6-14, filed 07/05/2022, with respect to amended claims 1, 16 and 20 have been fully considered.
Applicant argues one of ordinary skill would have no motivation to relocate the link rod 40 of Stewart based on the location of the lateral wall 39 of Naud since Stewart teaches away from the lateral wall arrangement taught in Naud. Examiner respectfully disagrees. It appears Applicant is incorrectly interpreting the rejection of record. The rejection aims to relocate the position of the connection of the linkage proximate the fixed structure in Stewart to a location between the first end and the midpoint of the inner cowl as taught by Naud, as this would yield predictable results.
Applicant also argues a person of ordinary skill would have no reasonable expectation of success in relocating the link rod 40 of Stewart as it would no longer be accessible by personnel. Examiner respectfully disagrees. As stated above, the rejection aims to reposition the connection of the linkage proximate the fixed structure, not the link rod 40 of Stewart, rendering the argument moot.
Applicant additionally argues the combination of Stewart and Naud still fail to teach the linkage movably connected to the inner cowl door at a connection point circumferentially between the midpoint and the first end. Examiner respectfully disagrees. As shown in Fig 10a/10b of Naud, the linkage 39 is connected to the inner cowl via a sliding seal 41 which has a connection flange/bracket that extends to a point circumferentially between the midpoint and the first of the inner cowl, thereby meeting the claimed limitation. 
However, Applicant’s arguments regarding claim 1 and the added limitations of “the linkage pivotally connected to the inner cowl door at a connection point circumferentially between the midpoint and the first end, and the connection point forming a pivot axis between the linkage and the inner cowl door circumferentially between the midpoint and the first end” are found to be persuasive.  Similar amendments were made to claims 16 and 20.  The prior art of record fails to teach invention of amended claims 1, 16 and 20.
Allowable Subject Matter
Claims 1, 3-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regard to Claim 1, the prior art of fails to fairly teach or suggest, along with the other elements of the claim, “the linkage pivotally connected to the inner cowl door at a connection point circumferentially between the midpoint and the first end, and the connection point forming a pivot axis between the linkage and the inner cowl door circumferentially between the midpoint and the first end”.  While Naud clearly teaches the connection flange extends to a point between the midpoint and the circumferential end of the inner cowl, it is not clear from Fig 10a/10b of Naud that the pivot point/axis formed by the connection flange is also located between the midpoint and the circumferential end.  It is the Examiner’s opinion that one of ordinary skill would not have arrived at the claimed invention without the benefit of Applicant’s disclosure.
Claims 16 and 20 are allowable for the same reasons as Claim 1.
Claims 3-5, 7-15 and 17-19 are also allowable by virtue of their dependency on Claims 1, 16 or 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745